In an action for a judgment declaring that the defendant is obligated, inter alia, to defend and indemnify the plaintiff in a certain action, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated August 10, 1987, which denied its motion for leave to enter a default judgment against the defendant.
Ordered that the order is affirmed, with costs.
The Supreme Court properly exercised its discretion in vacating the defendant’s default in answering the complaint, since both a satisfactory excuse and a meritorious defense were shown. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.